Opinion issued December 5, 2007





 






In The
Court of Appeals
For The
First District of Texas



NO. 01-02-01101-CV



N.N. A/N/F OF A.B., Appellant

V.

THE INSTITUTE FOR REHABILITATION AND RESEARCH, Appellee



On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 99-42840



MEMORANDUM OPINION ON MOTION FOR FURTHER REHEARING

	Appellee, the Institute for Rehabilitation and Research (TIRR), has filed a
motion for further rehearing of our opinion on rehearing issued on December 7, 2006. 
After filing the motion for further rehearing, TIRR and Appellant, N.N., as next friend
of A.B., her daughter, filed a joint motion to dismiss the appeal.  We granted that
motion by order on July 3, 2007, but no opinion or judgment issued at that time.  On
October 24, 2007, however, an incorrect mandate was issued by this Court.  The
parties have now jointly moved for this Court to recall that mandate.  The motion to
recall mandate is hereby granted, and the mandate is recalled.  
	The joint motion to dismiss the appeal is hereby granted.  Tex. R. App. P.
42.1(a)(2).  We also withdraw our judgment of December 7, 2006, and issue today's
judgment in its stead.
	All other pending motions are overruled as moot.  The Clerk is directed to issue
mandate immediately.  Tex. R. App. P. 18.1. 

 

						Elsa Alcala, Justice
						Acting for the Court

Panel consists of Justices Nuchia, Jennings, and Alcala